DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	 	Applicant election of species IV claims 1-20 is acknowledged. However, examiner observed that the application is a PCT national stage application, wherein unity of invention principal applies. Accordingly, the restriction requirement issued 09/16/2021 is withdrawn and all claims are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant case, the claims state “meticulous degree…”, which is not clear as to what is referring to, a different material property, material composition or otherwise different chemically process parameters. The term appears to be a translation from a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,9-10,12-13, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhenyu (CN-103887244), which the machine translation is included in the IDS filed 04/08/2020, hereinafter, (Zhenyu). 

RE Claims 1 and 9, Zhenyu discloses in FIGS. 1-9 a method of manufacturing a low temperature polysilicon thin film, comprising:
forming a buffer layer 20 on a substrate 10; 
forming a silicon layer 30 on the buffer layer 20;
providing a mask 40; 
patterning the silicon layer 30 through the mask 40, wherein the patterned silicon layer comprises a plurality of recrystallization growth spaces “holes”, referring to FIG. 5 and 8; and 
Claim 9, the silicon layer 30 to form a polysilicon layer, and a partial silicon material of the polysilicon layer 60 is formed on the recrystallization growth space, referring to FIGS. 6 and 8, page .
RE Claim 2, Zhenyu discloses a method, wherein a portion of the patterned silicon layer 30 functions as a trench area, and the recrystallization growth spaces are located on a lateral side of the portion, referring to FIG. 5.
RE Claim 10, Zhenyu discloses a method of manufacturing a low temperature polysilicon thin film, comprising:
forming a first sub-buffer layer 21 “silicon oxide” on a substrate 10; 
forming a second sub-buffer layer 22 “silicon nitride” on the first sub-buffer layer 21, wherein a meticulous degree of the second sub-buffer layer is lower than a meticulous degree of the first sub-buffer layer. It is inherent that the meticulous degree of the first and second sub-buffer layers is different, since they’re made of different materials, hence meeting the claimed limitation; 
roughening the second sub-buffer layer to form a plurality of pores on the surface of the second sub-buffer layer 22, referring to FIG. 7; 
forming a silicon layer 30 on the second sub-buffer layer 32; 
providing a mask 40; 
patterning the silicon layer through the mask 40, referring to FIG. 7, wherein the patterned silicon layer 40 comprises a plurality of recrystallization growth spaces “holes”, a portion of the patterned silicon layer functions as a trench area, and the recrystallization growth spaces are located on a lateral side of the portion, referring to FIG. 7; and 

RE Claims 12 and 20, Zhenyu discloses a method of manufacturing a low temperature polysilicon thin film transistor, comprising: 
forming a buffer layer 20 on a substrate 10; 
forming a silicon layer 30 on the buffer layer 20; 
providing a mask 40; 
patterning the silicon layer 30 through the mask 40, wherein the patterned silicon layer 30 comprises a plurality of recrystallization growth spaces “holes”; 
laser annealing the silicon layer to form a polysilicon layer, and a partial silicon material of the polysilicon layer is formed on the recrystallization growth space “holes”, referring to FIG. 5-8; 
forming a gate insulating layer on the polysilicon layer, referring to FIG. 1;
forming a gate on the gate insulating layer; and
forming a source electrode and a drain electrode, wherein the source electrode and the drain electrode are electrically connected to the polysilicon layer 4; referring to FIG. 1 [page 2].
RE Claim 13, Zhenyu discloses a method, wherein a portion of the patterned silicon layer 30 functions as a trench area, and the recrystallization growth spaces are located on a lateral side of the portion, referring to FIGS. 6 and 8.
RE Claim 16, Zhenyu discloses a method, wherein a surface of the buffer layer has a plurality of pores, and a partial silicon material of the polysilicon layer is filled into the pores, referring to FIGS. 7 and 8.
RE Claim 17, Zhenyu discloses a method, wherein the step of forming the buffer layer on the substrate comprises:
forming a first sub-buffer layer 21 “silicon oxide” on the substrate 10; and
forming a second sub-buffer layer 22 “silicon nitride” on the first sub-buffer layer 21, wherein a meticulous degree of the second sub-buffer layer is lower than a meticulous degree of the first sub-buffer layer. It is inherent that the meticulous degree of the first and second sub-buffer layers is different, since they’re made of different materials, hence meeting the claimed limitation.
  
Allowable Subject Matter
Claims 3-8, 11, 14, 15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 In the instant case, Carlson et al. (US 2017/0062633) disclose a foil contact for rea emitter solar cell, wherein a passivation and antireflection layers are formed on the front side of the substrate, and applying a first metal on the back side of the substrate and laser emitter point contact is formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898